Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 1 of 8 PageID 62




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

RAYMOND D. GRAVES,

       Plaintiff,

v.                                                                    Case No: 8:20-cv-270-T-36JSS

AVIS BUDGET GROUP, INC.,

       Defendant.


                                              ORDER

       Before the Court are Defendant’s Motion to Dismiss Count I of Plaintiff’s Complaint and

Incorporated Memorandum of Law (Dkt. 9), Plaintiff’s response in opposition (Dkt. 10), and

Defendant’s reply (Dkt. 15). Upon due consideration, the motion will be GRANTED, and Count

1 of the complaint DISMISSED.

I. BACKGROUND

       Raymond Graves (“Plaintiff”) was employed by Defendant Avis Budget Group, Inc. as a

rental sales agent at Tampa International Airport. (Dkt. 1 ¶¶ 10, 13). He was injured in a car

accident in January 2014, resulting in a physician-issued work-restriction. See id. ¶¶ 14, 15. This

restriction necessitated that Plaintiff perform his job duties while seated. Id. ¶14. Starting in late

2014, Plaintiff’s manager allegedly began punching and kicking the back of his chair. Id. at ¶ 18.

This would inflame his injury. Id. Plaintiff reported this to Defendant’s Human Resources Hotline

in early 2015, explaining that his manager had engaged in harassing behavior aimed at his

accommodation and that the airport manager had allowed this. Id. ¶¶ 19, 20. The harassing

behavior continued to be carried out by subsequent supervisors at the direction of the airport

manager, and Plaintiff continued to report this. Id. ¶¶ 22, 23, 25.

                                                  1
Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 2 of 8 PageID 63




       Following his termination, Plaintiff dual-filed a charge of discrimination with the Florida

Commission on Human Relations and the Equal Employment Opportunity Commission (“EEOC”)

on or about February 22, 2017. Id. ¶ 32. By letter dated October 19, 2017, Plaintiff’s attorney

requested that the EEOC file and issue a dismissal and that all future correspondence be forwarded

to Plaintiff’s attorney. (Dkt. 10-2). On May 8, 2018, the EEOC issued the dismissal and notice of

right to sue (“Notice”). (Dkt. 10-3). It was addressed to Plaintiff at the address on his charge of

discrimination, his former address, not to his attorney as directed in the October 2017 letter. Id.

Having not received the Notice, Plaintiff contacted the EEOC on or about November 6, 2019 to

inquire into the status of the charge. (Dkt. 10-4). The EEOC responded with the Notice dated May

8, 2018. Id.

       On February 4, 2020, Plaintiff filed this action. (Dkt. 1). The Complaint asserts claims of

retaliation under the Americans with Disabilities Act of 1990 (“ADA”) and the Florida Civil

Rights Act. (Dkt. 1, ¶¶ 42-50). Defendant then filed a motion to dismiss the claim of ADA

retaliation. (Dkt. 9). There, Defendant argues that Plaintiff’s complaint is untimely as it was filed

well over ninety days after the notice of right to sue was issued. See id. at 1-2, 3-4. Plaintiff

responded in opposition, contending that the EEOC was at fault for failing to properly transmit the

notice, and as such the ninety-day limit did not begin to run until November 6, 2019. (Dkt. 10 at

2). Plaintiff attached various documents including the charge of discrimination, and

correspondences to the EEOC regarding the direction to send the Notice to Plaintiff’s attorney and

the subsequent follow up. In its reply, Defendant argues that Plaintiff did not exercise the minimum

responsibility to warrant equitable tolling. (Dkt. 15 at 1, 3-4).




                                                  2
Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 3 of 8 PageID 64




II. STANDARD OF REVIEW

       When deciding whether to grant a motion to dismiss pursuant to Federal Rule of Civil

Procedure12(b)(6), the court must accept “the complaint’s allegations as true and constru[e] them

in the light most favorable to the plaintiff.” Castillo v. Allegro Resort Mktg., 603 F. App'x 913,

915 (11th Cir. 2015) (quoting Chaparro v. Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012)).

The court may also consider documents not attached to the Complaint which are (i) central to the

plaintiff's claims and (ii) whose authenticity has not been challenged. Hodge v. Orlando Utilities

Comm'n, No. 6:09-CV-1059-ORL19DAB, 2009 WL 5067758, at *3 (M.D. Fla. Dec. 15, 2009)

(citing Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.2005)); Rodrigues v. SCM I Investments,

LLC, No. 2:15-CV-128-FTM-29CM, 2015 WL 6704296, at *2 (M.D. Fla. Nov. 2, 2015) (stating

that “EEOC documents are central to the litigation and the authenticity of the documents is not in

dispute” on consideration of motion to dismiss).

       In order “[t]o survive a motion to dismiss, a pleading must include a ‘short and plain

statement of the claim showing that the pleader is entitled to relief.’ ” Bobo's Drugs, Inc. v. Fagron,

Inc., 314 F. Supp. 3d 1240, 1242 (M.D. Fla. 2018). “[The] plaintiff's obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions. . . .” Bell

Atlantic Corp. et al. v. Twombly, 550 U.S. 544, 555 (2007). The “[f]actual allegations must be

enough to raise a right to relief above the speculative level on the assumption that all of the

complaint's allegations are true.” Id. “[W]hen a successful affirmative defense, such as a statute of

limitations, appears on the face of a complaint, dismissal for failure to state a claim is also

warranted.” Eder v. US Floors, Inc., No. 8:16-CV-836-T-36MAP, 2017 WL 6947418, at *2 (M.D.

Fla. Jan. 5, 2017) (citing Jones v. Bock, 549 U.S. 199, 215 (2007) and La Grasta v. First Union

Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)). In fact, “[t]his Court acknowledges that the issue



                                                  3
Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 4 of 8 PageID 65




of equitable tolling may be decided at the motion to dismiss stage when the Complaint is devoid

of allegations which could support equitable tolling.” Kendall v. Robert A. McDonald, No. 8:14-

CV-3224-T-33AEP, 2015 WL 1942776, at *3 (M.D. Fla. Apr. 29, 2015). Dismissal is proper if it

appears beyond a doubt that Plaintiff can prove no set of facts that toll the statute. Hayward v. Lee

Cty. Sheriff's Office, No. 2:14-CV-244-FTM-29MRM, 2017 WL 2834771, at *2 (M.D. Fla. June

30, 2017).

III. DISCUSSION

        A plaintiff has 90 days to file a civil action after the EEOC issues a right-to-sue

letter. 42 U.S.C. § 2000e-5(f)(1); McLean-Pilliner v. Univ. of S. Fla. Bd. of Trustees, No. 8:16-

CV-2014-17AEP, 2016 WL 6514104, at *2 (M.D. Fla. Nov. 1, 2016). “As a condition precedent,

the Supreme Court has noted that the EEOC procedural requirements are ‘like a statute of

limitations, [and thus] subject to waiver, estoppel, and equitable tolling.’ ” Habitat for Humanity

Int'l, Inc. v. Morris, No. 2:19-CV-456-FTM-38MRM, 2019 WL 5596235, at *4 (M.D. Fla. Oct.

30, 2019) (citing Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)). However,

equitable relief is generally not appropriate where the claimant failed to exercise due diligence in

preserving his legal rights. Essick v. Fid. Nat'l Info. Servs., Inc., No. 3:14-CV-949-J-34JRK, 2016

WL 3615677, at *7 (M.D. Fla. July 6, 2016). It may be warranted, for instance, where “plaintiff

has assumed the minimal burden of advising the EEOC of address changes or taken other

reasonable steps to ensure delivery of the notice to his current address.” Mack v. Delta Air Lines,

Inc.,     639       F.     App'x       582,      584       (11th      Cir.      2016)       (quoting

Stallworth v. Wells Fargo Armored Servs. Corp., 936 F.2d 522, 524 (11th Cir.1991)); Jones v.

Wynne, No. 5:06CV96/RS, 2007 WL 1655405, at *9 (N.D. Fla. June 6, 2007), (“[T]o apply

equitable tolling, a plaintiff must have exercised due diligence and her excuse for the delayed



                                                 4
Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 5 of 8 PageID 66




filing must be “more than a garden variety claim of excusable neglect.”), aff'd, 266 F. App'x 903

n.6 (11th Cir. 2008).

       In this case, Plaintiff’s attorney inquired about the status of the charge of discrimination by

letter dated October 19, 2017, and directed the EEOC to “forward all future correspondence in this

matter” to the firm’s address. [Dkt. 10-2]. Instead, the Notice was mailed to Plaintiff at the address

listed on the charge of dismissal, which Plaintiff contends was an incorrect address [Dkt. 10-1, 10-

3]. 1 But he alleged that he did not receive the Notice. See id. Eventually, he followed up with the

EEOC around November 6, 2019. [Dkt. 10-4]. This is when he received the Notice. [Dkt. 1 ¶ 34].

The Complaint was filed on February 4, 2020—ninety days after he received the Notice from the

EEOC, and over twenty months after it was initially sent to the address listed on the charge of

dismissal. Plaintiff contends that he is entitled to equitable tolling because the Notice was sent to

the incorrect address and he did not receive it until November 6, 2019.

       The issue therefore turns on whether Plaintiff took some “minimum responsibility” in

resolving his claim. Zillyette v. Capital One Financial Corp., 179 F.3d 1337, 1341 (11th Cir.

1999). The EEOC was notified on October 19, 2017, to send all correspondence to Plaintiff’s

attorney, but no further inquiry was made with the EEOC until November 6, 2019, two years later.

Plaintiff argues that her situation is “on par with those in Stallworth” because like Stallworth the

EEOC failed to mail a copy of the right-to-sue letter to the attorney as expressly requested. In

finding that Stallworth had satisfied the minimum responsibility, the Eleventh Circuit reasoned as

follows:

               The district court found that she did not satisfy that obligation
               because she had temporarily moved from the family home, did not
               notify the EEOC of her temporary address, and checked on the mail


1Plaintiff has the burden to advise the EEOC of any changes of address. Lewis v. Conners Steel
Co., 673 F.2d 1240 (11th Cir. 1982)
                                                  5
Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 6 of 8 PageID 67




                at the family home only six times during the approximately seven
                months that she did not reside there. However, the district court's
                finding that Stallworth checked for the mail at the family home on
                only six occasions over the seven-month period is clearly
                erroneous. Stallworth's unrebutted testimony is that she checked for
                the mail approximately six times during the crucial month of May
                1989.

                Stallworth argues that she fully satisfied her obligation to assume
                minimum responsibility to ensure her receipt of mail. She had
                notified the EEOC of her permanent family home as her mailing
                address. Though temporarily absent from the family home, she
                checked there for the mail six times during the crucial month of
                May. Most significantly, she requested the EEOC to mail a copy of
                the right-to-sue letter to her attorney at his address.

                We agree with Stallworth that she has satisfied the minimum burden
                imposed upon her by the law of this circuit. It is reasonable to
                continue to receive mail at one's permanent home address during a
                temporary absence. Nor is it unreasonable to check for the mail there
                six times during the crucial month, when the family practice is to
                leave the mail in a designated place. We conclude that the primary
                fault for the failed delivery in this case rests upon the EEOC because
                of its failure to mail a copy of the right-to-sue letter
                to Stallworth's attorney. Not only was the EEOC expressly
                requested to mail a copy to the attorney, but also the EEOC
                Compliance Manual provides that a copy of the right-to-sue letter
                should be sent to the claimant's attorney.


Stallworth, 936 F.2d at 524–25. Like in Stallworth, the EEOC did not send the initial Notice to

Plaintiff’s attorney, as requested in writing. Unlike in that case though, Plaintiff waited more than

two years to follow up with the EEOC. As such, this case is not entirely on par with Stallworth.

        This Court addressed a similar situation in Bishop v. Duos Tech., Inc. No. 3:09-CV-190-J-

25 JRK, 2009 WL 10670571, at *1 (M.D. Fla. July 16, 2009). In that case, the EEOC was

instructed to mail the right to sue letter to plaintiff’s attorney. The letter was sent to the plaintiff

on September 30, 2008, but the attorney did not learn of this until January 2009 and the complaint

was not filed until March 2, 2009. The Court held that Plaintiff had established more than minimal



                                                   6
Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 7 of 8 PageID 68




responsibility to ensure receipt of the Notice by requesting the EEOC to communicate directly

with her attorney and because the attorney regularly checked in with the EEOC on the charge’s

status.

          While the complaint alleges that Plaintiff notified the EEOC to send all future

correspondence to the attorney’s office, that action without more for the following two years does

not demonstrate reasonable diligence for tolling of the statute. Unlike the Stallworth and Bishop

plaintiffs, there is no claim that Plaintiff checked at the “incorrect address” at any point in time to

determine if the Notice had been sent there, or exercised any further diligence in ensuring timely

receipt of the Notice. “[C]ourts are under no obligation to toll a statute of limitations where the

late filing resulted from a lack of due diligence by the filing party.” Leonard v. Crosby, No.

806CV220T17MSS, 2006 WL 334217, at *1 (M.D. Fla. Feb. 13, 2006) (citing Irwin v. Veterans

Administration, 498 U.S. 89, 96 (1990)); De Luca v. Chertoff, No. 06-61465-CIV-COHN, 2007

WL 2083602, at *4 (S.D. Fla. July 18, 2007) (“Equitable tolling does not extend to a plaintiff's lack

of due diligence or excusable neglect.”); Thomas v. A.T. & T. Co., 725 F. Supp. 1217, 1219 (M.D.

Fla. 1989).

          Accordingly, it is ORDERED:

              1. Defendant’s Motion to Dismiss (Dkt. 9) is GRANTED. Count I of Plaintiff’s

                 complaint is time-barred and hereby DISMISSED with prejudice.

              2. Defendant shall answer the remaining count of the complaint in accordance with

                 the Federal Rules of Civil Procedure.

          DONE AND ORDERED in Tampa, Florida on November 2, 2020.




                                                  7
Case 8:20-cv-00270-CEH-JSS Document 19 Filed 11/02/20 Page 8 of 8 PageID 69




     Copies to:

     Counsel of Record




                                    8
